— Mikoll, J.
Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered May 10, 1984, upon a verdict convicting defendant of the crimes of criminal possession of a forged instrument in the second degree and grand larceny in the third degree.
After a jury trial, defendant was convicted of criminal possession of a forged instrument in the second degree and grand larceny in the third degree. Defendant contends on this appeal, inter alia, that County Court erred in failing to rule on the record on his omnibus motion, made prior to trial, for a hearing pursuant to People v Sandoval (34 NY2d 371). There is no record of such a hearing, or of the court’s ruling concerning the use of prior convictions at trial. Defendant did not testify at trial. The " 'absence of a record effectively impedes any review respecting the correctness of the Sandoval ruling’ ” (People v Culver, 102 AD2d 924, quoting People v Henderson, 95 AD2d 875). Determination of this appeal should *823therefore be withheld and the matter remitted for at least an informal hearing to determine the basis for the Sandoval ruling so that the same may be reviewed by this court (see, People v Anderson, 75 AD2d 988).
Decision withheld, and matter remitted to the County Court of Broome County for a hearing in accordance with the decision herein. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.